DETAILED ACTION
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Group I, claims 1-8, is drawn to a method of preparing a chitosan matrix material comprising an entrapped enzyme, the method comprising: providing an aqueous solution comprising dissolved chitosan, said aqueous solution having a pH of between about 2.5 and about 5.5; adding at least one enzyme to the aqueous solution to provide a chitosan/enzyme solution, wherein the chitosan/enzyme solution comprises a mass ratio of chitosan to enzyme (on a dry basis) of greater than about 0.5; and solidifying the chitosan to provide a solid chitosan matrix, wherein the at least one enzyme is stably entrapped within the chitosan matrix, classified in CPC A61F 13/00012.
Group II, claims 9-13, is drawn to a coated flexible substrate comprising: (a) a flexible substrate selected from the group consisting of a paper, a fiber, a yarn, a ribbon, a fabric and a textile of a natural or synthetic polymer; and (b) a coating layer, wherein the coating layer comprises a solid chitosan matrix material, wherein the solid chitosan matrix material comprises an active enzyme, wherein the active enzyme is stably entrapped within the chitosan matrix material, classified in CPC A61L 15/38.
Group III, claims 14-20, is drawn to a method of catalyzing a reaction, wherein the method comprises placing a biocatalyst system into contact with a solution or gas comprising an enzyme substrate, wherein said biocatalyst system comprises a flexible, wettable substrate, wherein said flexible wettable substrate is coated with one or more layer of a solid chitosan matrix material, wherein the solid chitosan matrix material further comprises an active enzyme entrapped therein, classified in CPC D06M 16/003.
The inventions are distinct, each from the other because of the following reasons:
The Inventions of Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed, namely the method of preparing a chitosan matrix material comprising an entrapped enzyme, can also be used to manufacture a solid dispersion of entrapped enzyme, instead of a coated substrate.
The inventions of Group I and Group III are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially I results in the production of a chitosan matrix material comprising an entrapped enzyme, and that of Group III results in catalyzing a reaction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The Inventions of Group II and Group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used in a different process.  Specifically, the product of the instant invention can be used as a substrate in the in vitro purification of a cellular extract for substrate species within the extract, instead of using the enzyme substrate as a catalyst.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(i).  
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611